Cause No.        CV9282

WELLS FARGO BANK, N.A.                            §                IN THE COUNTY COURT
    Plaintiff,                                    §
                                                  §
v.                                                §                                      AT LAW
                                                  §
MARY EDMINSTON, ROBERT                            §
ROBINS AND ALL OCCUPANTS                          §
OF 186 TARRANT ROAD,                              §
BULLARD, TEXAS 75757                              §
         Defendants.                              §         CHEROKEE COUNTY, TEXAS

     ORDER ON PLAINTIFF'S PLEA TO THE JURISDICTION AND MOTION FOR
                                   SUMMARY JUDGMENT

        On this date came on for consideration Plaintiff's Plea to the Jurisdiction and Motion for

Summary Judgment. The Court has considered the plea and summary judgment evidence

presented and the briefing and arguments of counsel and hereby GRANTS Plaintiff's motion.

        IT IS ORDERED that Defendants counterclaims against Plaintiff Wells Fargo are

dismissed with prejudice.

        IT IS FURTHER ORDERED that Plaintiff is entitled to possession of the premises

described in Plaintiffs Original Petition for Forcible Detainer, and have restitution, for which let

writ issue, of the premises commonly known as 186 Tarrant Road, Bullard, Texas 75757, and

legally described, as:

        BEING 1.028 ACRES LYING AND SITUATED IN THE ABSALOM
        GIBSON SURVEY, ABSTRACT NO. 22, CHEROKEE COUNTY, TEXAS,
        AND MORE PARTICULARLY BEING A PART AND OUT OF THAT
        CERTAIN CALLED 43.57 ACRE TRACT AS DESCRIBED IN DEED
        FROM PEGGY MARTIN SCHAEFER TO JAMES MICHAEL TARRANT,
        DATED OCTOBER 27, 1995 AND RECORDED IN VOLUME 1287, PAGE
        345 OF THE OFFICIAL RECORDS, CHEROKEE COUNTY, TEXAS,
        SAID 1.028 ACRES BEING MORE PARTICULARLY DESCRIBED AS
        FOLLOWS:


        BEGINNING AT A THE SOUTHWEST CORNER OF TRACT 23 - 1.028

JUDGMENT
BDFTE No. 20080169804575/HOUSTON                                                               Page !

                                                 727
        ACRES IN THE CENTER OF A 50' ROAD EASEMENT, FROM A 3/8"
        STEEL ROD AT THE PRESENT SOUTHWEST CORNER OF THE
        ABOVE DESCRIBED CALLED 43.57 ACRE TRACT BEARS NORTH 89
        DEG 49' 39" WEST, A DISTANCE OF 321.55 FEET AND THEN SOUTH
        00 DEG 43' 23" WEST, A DISTANCE OF 335.69 FEET, AND A 3/8" STEEL
        ROD (FND.) FOR REFERENCE CORNER BEARS SOUTH 88 DEG 18*
        51" EAST, 25.00 FEET;

        THENCE NORTH 00 DEG 10' 21" EAST, WITH THE CENTER OF SAID
        50' ROAD EASEMENT, A DISTANCE OF 174.00 FEET TO THE
        NORTHWEST CORNER OF THE SAME, FROM WHICH A 3/8" STEEL
        ROD (FND.) FOR REFERENCE CORNER BEARS SOUTH 89 DEG 49*
        39" EAST, 25.00 FEET;

        THENCE SOUTH 89 DEG 49' 39" EAST, A DISTANCE OF 252.50 FEET
        TO A 3/8" STEEL ROD (FND.) FOR THE NORTHEAST CORNER OF
        THE SAME;

        THENCE SOUTH 00 DEG 10' 21" WEST, A DISTANCE OF 180.67 FEET
        TO A 3/8" STEE ROD (FND.) FOR THE SOUTHEAST CORNER OF THE
        SAME;

        THENCE NORTH 88 DEG 18' 51" WEST, A DISTANCE OF 252.59 FEET
        TO THE PLACE OF BEGINNING AND CONTAINING 1.028 ACRES OF
        LAND, MORE OR LESS.

        IT IS FURTHER ORDERED that plaintiff recover from the Defendant(s) costs of

court, for which let execution issue.

        ALL RELIEF NOT EXPRESSLY GRANTED HEREIN IS DENIED.

        SIGNED this flCE oav ofSjLLAJL^          2014.
       FILE
 at lin± ociock_Z_ m.                          \Sg Q'AP* *JQJtJ£J
           JUN 252014                   cT8SWKg
          UWERNE LUSK
 CLEHK, COUNTY COURT CHER0K5E CO., TX
 By                /iJr{ - Deputy




JUDGMENT
BDFTENo. 20080J69804575/HOUSTON


                                         728